                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                   LEWIS T. BABCOCK, JUDGE

Civil Action No.   19-cv-02077-LTB-NRN

AIMEE FOSTER,

               Plaintiff,
v.

SEDGWICK CLAIMS MANAGEMENT SERVICES; and
VMWARE, INC.,

            Defendants.
______________________________________________________________________________

                    MEMORANDUM OPINION AND ORDER
______________________________________________________________________________
Babcock, J.


       This matter is before me on a Partial Motion to Dismiss filed by Defendants Sedgwick

Claims Management Services (“Sedgwick”) and VMware, Inc. (“VMware”) (collectively

“Defendants”). [Doc #8]        Plaintiff, Aimee Foster (“Plaintiff”) opposes the motion.        After

consideration of the parties’ arguments and briefs, and for the reasons stated, I deny Defendants’

Partial Motion to Dismiss.

                                        I.     BACKGROUND

       Plaintiff filed her Complaint on July 18, 2019, asserting claims against Defendants under

the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1101, et seq. (“ERISA”).           As

her First Claim for Relief, Plaintiff alleges that Defendants wrongfully denied her short term

disability (“STD”) benefits. [Doc #1]    In the Second Claim for Relief, Plaintiff asserts a claim for

breach of fiduciary duty, alleging that Defendants were fiduciaries and had a duty to provide

Plaintiff with accurate information and that Defendants breached that duty by failing to advise her
of other available options.

        Specifically, Plaintiff alleges in the Complaint that at all pertinent times she was a full-time

employee of VMware, that VMware provided its employees with STD benefits pursuant to an

employee benefit plan as determined by ERISA (the “Plan”) and that Plaintiff was a “participant”

in or “beneficiary” of the Plan.      Plaintiff further alleges that, upon information and belief,

VMware is the sponsor and administrator of the Plan and that VMware delegated to Sedgwick its

obligation to make all benefit decisions at issue in the Complaint.     The Complaint alleges that in

or around March 2019, Plaintiff was unable to continue working due to multiple health issues and

medical conditions.    Plaintiff further alleges that she initially requested paid time off, but then

applied to the Plan for STD benefits which were wrongfully denied by Defendants and that

Defendants, as fiduciaries, failed to advise her of other available options, such as the right and/or

ability to use paid time off as needed for her symptoms and/or medical care.

                                           II.         MOTION

        Defendants seek partial dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6) as follows:     (1) to dismiss the First Claim for Relief as against VMware on

the grounds that VMware played no role in adjudicating Plaintiff’s STD claim and is, therefore,

an improper defendant; and (2) to dismiss the Second Claim for Relief as to both Defendants

because claims for breach of fiduciary duty under ERISA are limited to:           a) section 502(a)(2)

which applies only if the claimant is seeking a remedy on behalf of a plan; or b) section 502(a)(3)

which requires that the claimant have no other remedy under ERISA or that the claimant be seeking

equitable relief.   Defendants argue that Plaintiff’s breach of fiduciary duty claim fails because

Plaintiff is not seeking a remedy on behalf of the Plan, because Plaintiff has another remedy under


                                                   2
ERISA and because Plaintiff is not seeking equitable relief.

       Plaintiff opposes the motion, asserting, as to the First Claim for Relief, that VMware is a

proper defendant because, as the Plan sponsor and administrator, VMware is responsible for

paying Plaintiff’s benefit claim. [Doc #14] As to the Second Claim for Relief, Plaintiff argues

that she is seeking equitable relief and relief for the Plan as a whole, citing paragraph 41(B) of the

Complaint in which she requests an injunction and/or other appropriate equitable relief and

paragraph 41(F) of the Complaint in which she requests retraining and/or notice to employees

regarding rights under the Plan.

                                   III.     STANDARD OF REVIEW

       To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a complaint

“must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).      “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”     Id. (citing Twombly, 550 U.S. at 556).         “Plausibility” in this context

“refer[s] to the scope of the allegations in a complaint:   if they are so general that they encompass

a wide swath of conduct, much of it innocent, then the plaintiffs have not nudged their claims

across the line from conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

Cir. 2008) (internal quotations omitted).

       As a corollary, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.”        Iqbal, 556 U.S. at 678.     Rather, the “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550


                                                   3
U.S. at 555.      A pleading that offers “labels and conclusions” or a formulaic recitation of the

elements of a cause of action will not do; nor does the complaint suffice if it tenders “naked

assertion[s]” that are devoid of “further factual enhancement.” Id., 550 U.S. at 555, 557.

       When deciding a motion to dismiss under Rule12(b)(6), the court must assume the truth of

all well-pleaded facts in the complaint and draw all reasonable inferences therefrom in the light

most favorable to the plaintiff. Teigen v. Renfrow, 511 F.3d 1072, 1078 (10th Cir. 2007).     Legal

conclusions, however, do not receive this treatment.    Iqbal, 556 U.S. at 678.

                                          IV.     ANALYSIS

       A. First Claim for Relief for Wrongful Denial of Benefits under ERISA

       Defendants request that the First Claim for Relief for wrongful denial of benefits under

ERISA §502(a)(1)(B) be dismissed as against VMware.         Defendants argue that the only proper

defendant in a claim for denial of benefits is the party or fiduciary responsible for deciding the

benefits claim.     Defendants point out that the Complaint alleges that “VMware has delegated to

Defendant Sedgwick its obligation to make all benefit decisions at issue in this claim,” and that

“Defendant Sedgwick was otherwise delegated the authority to administer claims for STD benefits

by the Plan.”      Motion at 7, citing Compl. ¶34; Reply [Doc #17] at 4, citing Compl. ¶¶4, 34.

Therefore, since VMware played no role in adjudicating Plaintiff’s STD claim, Defendants argue

that VMware is not a proper defendant and the First Claim for Relief should be dismissed as against

VMware.

       In her response to the motion, Plaintiff acknowledges that, without the benefit of the actual

Administrative Record, VMware has apparently delegated much of the decision making to

Sedgwick.      Plaintiff argues, however, that VMware is a proper defendant because, as alleged in

                                                  4
the Complaint, VMware is the Plan sponsor and administrator.          Plaintiff further argues that, as

the Plan sponsor and administrator, VMware is responsible for paying Plaintiff’s (and any other

plan members’) benefit claims.       Resp. at 3.    There is no allegation in the Complaint, however,

that VMware is responsible for paying these benefit claims.

        The provision in ERISA that is the basis of this claim, 29 U.S.C. §1132(a)(1)(B), identifies

persons who may bring a civil action under the statute. It does not, however, identify the parties

who may be proper defendants in such civil actions.         In Harris Trust & Sav. Bank v. Salomon

Smith Barney, Inc., 530 U.S. 238 (2000), the Supreme Court, addressing a different subsection of

§1132(a), which also makes no mention of which persons are proper defendants, held that the

statute “admits of no limits…on the universe of possible defendants.”          Id. at 246 (analyzing

§1132(a)(3)).

        Defendants argue that the party responsible for deciding the benefits claim is the only

proper defendant in a section 1132(a)(1)(B) claim for wrongful denial of benefits, citing Basquez

v. East Cent. OK Elec. Co-op, Inc., 2008 WL 906166 (E.D. Okla. March 31, 2008)(unpublished)

and O’Dowd v. Anthem, Inc., 2016 WL 9735772 (D. Colo. Sept. 23, 2016)(unpublished).               I do

not agree that the statute is so restrictive.

        In Basquez, the court granted the plaintiff’s employer’s motion for summary judgment,

finding that the employer was not a proper defendant because it had no direct or indirect control

over administration of the plan. Id. at *6.        However, the employer in Basquez was not the plan

administrator.    In fact, the Basquez court noted that the defendants argued that another defendant,

the named administrator of the plan, was the “only proper defendant.” Id.         In the instant case,

the Complaint alleges that VMware, in addition to being Plaintiff’s employer, is also the plan


                                                     5
administrator.    Basquez, therefore, in addition to be non-controlling, is distinguishable on its

facts. In O’Dowd, the court denied a motion to dismiss filed by one of the defendants because

that defendant was responsible for deciding whether or not to pay benefits; however, neither the

court nor the defendants questioned whether the plan administrator was a proper defendant in the

case.   Id. at *7, *8.

        The Tenth Circuit has not directly addressed this specific issue, but in Geddes v. United

Staffing Alliance Employee Med. Plan, 469 F. 3d 919 (10th Cir. 2006), the court stated, in dicta,

that a party may bring an action to recover benefits under ERISA against the plan as an entity, the

named plan administrator or a fiduciary. Id. at 931; see also O’Dowd, 2016 WL 9735772, at *8

(citing Geddes and noting that several sister courts in the Tenth Circuit, including Basquez, have

eschewed a narrow approach to interpreting who are proper defendants under §1132(a)(1)(B)).

Other circuits are in accord. See Cyr v. Reliance Standard Life Ins. Co., 642 F. 3d 1202, 1206

(9th Cir. 2011) (en banc) (citing Harris Trust as support for reading no limitations into

§1132(a)(1)(B) and holding that potential liability under §1132(a)(1)(B) is not limited to the plan

or the plan administrator, and that plan insurer, who denied the plaintiff’s request and was

responsible for paying legitimate benefits claims, was also potentially liable); Larson v. United

Healthcare Ins. Co., 723 F. 3d 905, 913 (7th Cir. 2013) (citing Harris Trust and holding that in an

action for benefits under §1132(a)(1)(B), the plan and the party having the obligation to pay are

proper defendants).

        Considering the referenced dicta in Geddes, the Supreme Court’s broad interpretation of

another ERISA provision in Harris Trust, and guidance from other circuits, it is likely that the

Tenth Circuit would consider VMware a proper defendant based solely on the allegations in the


                                                 6
Complaint that it is the Plan sponsor and administrator.          And, on this basis, I will deny

Defendants’ motion to the extent it seeks dismissal of Plaintiff’s First Claim for Relief as to

VMware.      While Plaintiff asserts, in her response to this motion, that VMware is also the party

responsible for paying Plaintiff’s benefit claim (and Defendants do not dispute this in their reply),

I cannot consider this additional allegation in deciding the motion, as it is not alleged in the

Complaint.

       B. Second Claim for Relief for Breach of Fiduciary Duty

       Defendants also request that I dismiss the Second Claim for Relief because claims for

breach of fiduciary duty under ERISA are limited and can only be brought under §502(a)(2) and

§502(a)(3). Specifically, Defendants argue that Plaintiff’s claim should be dismissed because:

(1) for claims brought pursuant to §502(a)(2), the claimant must be seeking a remedy on behalf of

a plan, and, according to Defendants, Plaintiff is only seeking benefits to be paid to her

individually; and (2) for claims brought pursuant to §502(a)(3), the claimant must have no other

remedy under ERISA or the claimant must be seeking equitable relief and, according to

Defendants, Plaintiff has another remedy, i.e. relief provided to her under §1132(a)(1)(B), and she

is not seeking equitable relief.   I disagree.

       As Plaintiff points out, she requested equitable remedies both for herself and on behalf of

the Plan under paragraph 41(F) of the Complaint, which states that she is requesting “[a]ppropriate

equitable relief including retraining of employees and/or providing notice to employees a full

statement of available rights under the Plan.”   The relief requested relates to the allegations in the

Complaint that Defendants were fiduciaries, that they “failed to advise her of the right and/or

ability to use paid time off as needed for her symptoms and/or medical care,” and that Defendants

                                                  7
failed to provide her with accurate information or other available options.       Compl. ¶¶19, 39 &

40.

       Since Plaintiff is seeking a remedy on behalf of the Plan, including retraining of employees

and/or providing notice to employees a full statement of available rights under the Plan, and

because the remedy sought is equitable in nature, I find that Defendants’ motion to dismiss this

claim is not well-taken and should be denied. See Jones v. Aetna Life Ins. Co., 856 F. 3d 541,

547, 548 (8th Cir. 2017) (reversing dismissal of fiduciary duty claim and holding that

§1132(a)(1)(B) claimant could also maintain a separate claim for equitable relief for breach of

fiduciary duty based on the mishandling of her claim). Assuming, as I must, the truth of all well-

pleaded facts in the Complaint and drawing all reasonable inferences therefrom in the light most

favorable to the Plaintiff, I find that Plaintiff has adequately stated a claim for breach of fiduciary

duty under either §502(a)(2) or §502(a)(3) that is plausible on its face.

                                        V.      CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Partial

Motion to Dismiss [Doc #8] is DENIED.

DATED:       April 2, 2020 in Denver, Colorado.


                                                       BY THE COURT:


                                                         s/Lewis T. Babcock
                                                       LEWIS T. BABCOCK, JUDGE




                                                  8
